UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
KENNETH LITTLE,                               )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )       Civil Action No. 09-0789 (RMC)
                                              )
T. R. SNIEZEK,                                )
                                              )
               Respondent.                    )
                                              )

                                  MEMORANDUM OPINION

               In this pro se action for a writ of habeas corpus, petitioner Kenneth Little challenges

his sentence imposed on November 29, 2005, by the Superior Court of the District of Columbia,

following his plea of guilty to attempted second degree burglary, first degree theft, uttering and

unauthorized use of a vehicle.1 Petition [Dkt. # 1] at 2. Mr. Little claims, among other wrongs, that

he was improperly charged, forced to plead guilty to a burglary charge he did not commit, denied the

effective assistance of counsel during the criminal proceedings and subjected to prosecutorial

misconduct. See Memorandum in Support of Petition for a Writ of Habeas Corpus Made Pursuant

to 28 U.S.C. § 2241 [Dkt. # 2] at 3-6.

               It is established that challenges to a Superior Court judgment of conviction must be

pursued in that court under D.C. Code § 23-110. Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C.

Cir. 1998); Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997). Absent a showing of an

inadequate or ineffective local remedy, “a District of Columbia prisoner has no recourse to a federal

judicial forum.” Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986), cert. denied, 479 U.S. 993

       1
        This case was transferred from the Middle District of Pennsylvania. See Dkt. # 5
(Memorandum of April 29, 2009).
(1986) (internal footnote omitted). Under District of Columbia law,

     [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
     apply for relief by motion pursuant to this section shall not be entertained by . . . any
     Federal . . . court if it appears . . . that the Superior Court has denied him relief, unless it
     also appears that the remedy by motion is inadequate or ineffective to test the legality of
     his detention.

D.C. Code §23-110(g). Because the petition reveals no basis for finding Mr. Little’s local remedy

inadequate or ineffective, this Court lacks authority to entertain the habeas petition. A separate

Order of dismissal accompanies this Memorandum Opinion.




Date: May 12, 2009                                               /s/
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




                                                   2